DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
  
Claim(s) 1, 5-9, 14, 18-22, 27 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (hereinafter Wei)(CN 114007183).
	Regarding claim 1, Wei teaches a method of operating a user equipment (UE), comprising(Fig. 1): receiving location assistance data that comprises information that indicates a line of sight (LOS) condition associated with a first propagation path between a wireless network node and the UE)(page 2, receiving location feedback message from the target node, the location feedback message comprises a first indication information indicating whether LOS condition is satisfied), wherein the first propagation path is associated with an identifier of one or more resources of a reference signal for positioning (RS-P) (Page 16, identifying the LOS path); and determining a location estimate of the UE based in part on the RS-P on the first propagation path and the indicated LOS condition(Page 16, identifying the LOS path and calculating the location); wherein the indicated LOS condition indicates a probability or confidence level of the first propagation path being a LOS propagation path(Page 19, lines 28-36, judging NLOS and LOS paths according to the phase variance factor between the antennas; LOS path identification based on AI technology; Page 19, lines 13-15, S402, positioning feedback message; Note: variance is small then confidence level will increase; also teaches bit indication information such as 1 and 0 to indicate confidence level 100% and 0 %).
	Regarding claim 5, Wei teaches the method of claim 1, wherein the location estimate of the UE is based at least in part upon one or more positioning measurements associated with the RS-P(Page 17, lines 1-13, based on LOS path for RTT measurement).  
	Regarding claim 6, Wei teaches the method of claim 5, wherein the one or more positioning measurements comprise time of arrival (ToA), reference signal time difference (RSTD), reference signal received power (RSRP), angle of arrival (AoA), angle of departure (AoD), or a combination thereof(Page 17, lines 10-12, ToA).  
	Regarding claim 7, Wei teaches the 7. The method of claim 1, wherein the location estimate comprises a positioning estimate of the UE, a Doppler estimate of the UE, a velocity estimate of the UE, a trajectory estimate of the UE, or a combination thereof(Page 16, lines estimates the position of the UE).  
	Regarding claim 8, Wei teaches the method of claim 1, wherein the location assistance data is transported via long term evolution positioning protocol (LPP) signaling(page 15, line 20, LTE system).  
	Regarding claim 9, Wei teaches the method of claim 1, wherein the location assistance data is transported via radio resource control (RRC) signaling, a downlink or sidelink media access control command element (MAC-CE), a downlink control information (DCI), a sidelink control information (SCI), or a combination thereof(Page 25, lines 3-14, MAC-CE; Physocal sidelink).  	
	
	  Claims 27, 29 are rejected for the same reason as set forth in claim 1.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 10, 15-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (hereinafter Wei)(CN 114007183) in view of Kuo et al. (hereinafter Kuo)(WO 2021/228394).
	Regarding claim 2, Wei teaches all the particulars of the claim except the method of claim 1, further comprising: mapping the indicated LOS condition associated with the first propagation path to a propagation path at least based upon propagation path reciprocity, wherein the location estimate is based on the mapped LOS condition.  However, Kuo teaches in an analogous art mapping the indicated LOS condition associated with the first propagation path to a second propagation path at least based upon propagation path reciprocity(Page 11, lines 20-25, channel reciprocity, if there is a LoS path; channel is favorable for positioning). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of mapping the indicated LOS condition associated with the first propagation path to a second propagation path at least based upon propagation path reciprocity, wherein the location estimate is based on the mapped LOS condition for the location estimate of Wei in order to have improved efficiency.
	Regarding claim 3, Wei teaches all the particulars of the claim except the method, wherein the information is associated with the identifier of the one or more resources of the RS-P. However, Kuo teaches in an analogous art the method, wherein the information is associated with the identifier of the one or more resources of the RS-P(Page 10, line 20, configuration index) Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the information is associated with the identifier of the one or more resources of the RS-P in order to find the improved location estimate from plurality of signals.
	 Regarding claim 4, Wei teaches all the particulars of the claim except the method, wherein the identifier of the one or more resources of the RS-P is associated with an identifier of a positioning reference signal (PRS) resource or a PRS resource set. However, Kuo teaches in an analogous art the method, wherein the identifier of the one or more resources of the RS-P is associated with an identifier of a positioning reference signal (PRS) resource or a PRS resource set (Page 10, line 11-25, when configuring a configuration index / of downlink reference signals, the configuration of the coupling relationship may indi cate that this particular downlink reference signal with index / is coupled to a configu ration index j of uplink reference signals) Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the identifier of the one or more resources of the RS-P is associated with an identifier of a positioning reference signal (PRS) resource or a PRS resource set in order to find the improved location estimate from plurality of signals.	
	Regarding claim 10, Wei teaches all the particulars of the claim except the method, wherein the RS-P corresponds to a downlink positioning reference signal (PRS). However, Kuo teaches in an analogous art the method, wherein the RS-P corresponds to a downlink positioning reference signal (PRS)(title, downlink reference signals) Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the RS-P corresponds to a downlink positioning reference signal (PRS) in order to find the location estimate of terminals from base station.
	Claims 15 is  rejected for the same reason as set forth in claims 2.
	Claims 16-17 are rejected for the same reason as set forth in claims 3-4 respectively.
	Claims 23 is  rejected for the same reason as set forth in claims 2.
Claim(s) 12-13, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (hereinafter Wei)(CN 114007183) in view of Wei et al. (hereinafter Wei-1)(US 2019/0230520).
	Regarding claim 12, Wei teaches all the particulars of the claim except the method, wherein the location assistance data is broadcasted.  However, Wei-1 teaches in an analogous art the method, wherein the location assistance data is broadcasted(P[0111], LOS condition indication in the SI broadcasted). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method, wherein the location assistance data is broadcasted in order to have reduced signaling.
	Regarding claim 13, Wei-1 teaches the method of claim 12, wherein the location assistance data is broadcasted in a particular region that is associated with a known LOS condition for propagation paths to and/or from the wireless network node(P[0111], indication includes geographical information).  
	Claims 25-26 are rejected for the same reason as set forth in claims 12-13 respectively.
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive. 
Applicant argues that (page 8) Wei fails to disclose or suggest "wherein the indicated LOS condition indicates a probability or confidence level of the first propagation path being a LOS propagation path" as recited in independent claim 1 and similarly recited in independent claims 14, 27 and 29, as amended.
Examiner respectfully disagrees. Wei teaches wherein the indicated LOS condition indicates a probability or confidence level of the first propagation path being a LOS propagation path(Page 19, lines 28-36, judging NLOS and LOS paths according to the phase variance factor between the antennas; LOS path identification based on AI technology; Page 19, lines 13-15, S402, positioning feedback message; Note: variance is small then confidence level will increase; Wei also teaches (feedback message, S1004; also teaches bit indication information such as 1 and 0 to indicate confidence level 100% and 0 %).

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647